DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 9/24/2019. It is noted, however, that applicant has not filed a certified copy of the Taiwanese application as required by 37 CFR 1.55.
Claim Objections
Claims 1-16 are objected to because of the following informalities:  Applicant appears to be missing many spaces.  Appropriate correction is required. The missing spaces appear to be:
Atemperature on line 1 of claim 1
aninfusion on line 1 of claim 1
whereinthe on line 1 of claim 4
layerand on line 1 of page 23, claim 7
aninfusion on line 1 of claim 15
medicinalsolution on line 3 of claim 16
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, applicant claims the device both “improves instability” and “keeps the flow velocity stable” which are opposites. It is treated as “improves stability”. The same issue exists in claim 15.
In claim 2, Applicant recites “the two ends of the outer layer”. The outer layer has no shape established by the claim such that “the two ends” lacks antecedent basis as it could have more than two ends (front/back ends, left/right ends, etc).
In claim 15, Applicant introduces “medicinal solution” but then refers to “the fluid”. It is unclear how these are related and “the fluid” lacks antecedent basis. The examiner suggests changing “medicinal solution” to “a medicinal fluid”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al (US 6,361,528).
Regarding claim 1, Wilson discloses a temperature compensation flow-limiting device (catheter 16/18 in fig 2), disposed in an infusion path of an elastomeric infusion system to improve 
Regarding claim 2, wherein anyone of two ends of the inner layer is not aligned with the two ends of the outer layer (figs 2 and 3).  
Regarding claim 3, wherein the inner layer is tubular and has an inner channel (figs 4 and 5), and the inner channel is tubular and is used for transporting fluid (Col.2 ll 27-29).  
Regarding claim 4, wherein the diameter of the inner channel of the inner layer is Co and the outer diameter of the inner layer is do (inherent, just labels), when a cross-section of the outer layer, the inner layer and the inner channel is not circular (such as in fig 5), equivalent diameters of the inner layer are Co and do, and the equivalent diameters of the inner layer are calculated according to an area of the cross-section (this claim merely labels known elements of a tubular structure, it would be considered 
Regarding claim 5, wherein the inner channel of the inner layer is eccentric (fig 5).  
Regarding claim 6, wherein the inner layer and the outer layer are made of different materials (nitinol – Col.8 ll 17 and stainless steel – Col.6 ll 48).  
Regarding claim 7, wherein the inner -22-layer and the outer layer are made of the same material (nitinol – Col.8 ll 17 and Col.6 ll 48), but the outer layer further comprises materials with low coefficient of thermal expansion (outer layer includes fibers to decrease distortion – Col.6 ll 51, as the outer and inner layers are made of the same material, but while the inner expands with heat and the outer does not and the only difference is the added materials, it follows that the added materials/fibers have a low coefficient of thermal expansion). Note, if Applicant was to modify the claim to remove the low coefficient of thermal expansion materials, leaving only materials with negative thermal expansion (NTE), such a claim would be allowable as the examiner did not find a reason to add NTE materials to the outer layer of Wilson.
Regarding claim 8, wherein the inner layer and the outer layer are made of the same material (nitinol – Col.8 ll 17 and Col.6 ll 48), but the inner layer and the outer layer comprise different additives (fibers added to outer layer to decrease chance of distortion – Col.6 ll 51), whereby the inner layer and the outer layer have different coefficients of thermal expansion (as one expands with heat and the other does not). 
Regarding claim 9, wherein the inner layer and the outer layer are made of the same material (nitinol – Col.8 ll 17 and Col.6 ll 48) or different materials (nitinol – Col.8 ll 17 and stainless steel – Col.6 ll 48), and the materials of the inner layer and the outer layer are metal (the other materials are claimed as well, see Col.6 ll 46-49 and Col.7 ll 24-27).  
Regarding claim 10, wherein if the thermal expansion coefficient difference between the inner layer and the outer layer is large enough, the ratio k (k=Co/ do) of the diameter (Co) of the inner channel of the inner layer to the outer diameter (do) of the inner layer is greater than 0 (as the diameter of the inner channel will always be greater than 0, see figs 4 and 5, the ratio will always be greater than 0; this claim is also minimally limiting and only establishes that the diameter of the inner channel may never drop to zero/close).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 6,361,528).
Regarding claims 11 and 12, while Wilson substantially discloses the invention as claimed, it does not disclose the ratio (k) of the diameter of the inner channel of the inner layer to the outer diameter of the inner layer is less than 0.3, nor wherein the ratio 
Regarding the ratio k, k decreases/approaches zero the thinner the wall of the inner layer gets (and thus increased diameter of the inner channel) and increases as the wall of the inner layer gets thicker (smaller diameter of the inner channel). Thus one of ordinary skill in the art, recognizing that the device of Wilson is used to establish fluid flow into the body for the angiographic material would desire a thinner walled catheter (larger inner channel) to allow for an increased delivery rate and would desire a k as close to zero as is physically possible.
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Wilson such that the ratio (k) of the diameter of the inner channel of the inner layer to the outer diameter of the inner layer is less than 0.3 or less than 0.24 in order to decrease the time required to deliver the angiographic material.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 6,361,528) in view of Charest et al (US 2018/0229002).
Regarding claims 13 and 14, while Wilson substantially discloses the invention as claimed, it does not disclose wherein the inner side of the inner layer and the outer side of the outer layer further comprise several supplementary layers to provide additional medical-care functions. Charest discloses coating one or more of an anticoagulant, antibiotic or antithrombotic onto a catheter (end of abstract). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing .
Allowable Subject Matter
Claims 15 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The examiner did not find a teaching or suggestion for modifying closest art Wilson et al (US 6,361,528) with a support element disposed inside the housing with a bladder-type dispenser disposed on the outside of the support element and inside the housing so as to generate an elastic shrinking pressure to output medicinal solution. The device of Wilson operates differently and is intended for use during angiography (Col.1 ll 5-8) such that a bladder-type dispenser would change the principle operation of the device and would only be based on impermissible hindsight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783